Case: 10-31102     Document: 00511756417         Page: 1     Date Filed: 02/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 13, 2012

                                       No. 10-31102                        Lyle W. Cayce
                                                                                Clerk

CHAD LANDRY,

                                                  Plaintiff
v.

LANEY DIRECTIONAL DRILLING COMPANY,

                                                  Defendant-Appellee

v.

IBERVILLE REAL PROPERTIES, L.L.C.,

                                                  Movant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:09-CV-615


Before GARZA, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5TH CIR. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.